 



Exhibit 10.2

Superconductor Technologies Inc.

Compensation Policy for Non-Employee Directors

(March 18, 2005)

I. Introduction

     Similar to its philosophy for the compensation of executive officers, the
Board of Directors (the “Board”) of Superconductor Technologies Inc. (the
“Company”) believes that the Company’s future success depends in part on its
ability to attract and retain highly qualified individuals to serve on the
Board. With this goal in mind, the Board periodically reviews the compensation
arrangements for non-employee directors. Based on those reviews and the
consideration of director compensation practices at comparable companies, the
Board has from time to time approved certain compensation policies and practices
which it believes are necessary to maintain a competitive compensation package
for its non-employee directors. The Board has further concluded that it would be
appropriate and useful to consolidate and formalize those policies and practices
in one comprehensive document.

II. Scope of Policy

     This policy governs the compensation of non-employee directors of the
Company. For purposes of this policy, a “non-employee director” means a director
who (i) is not employed as an officer or other employee of the Company or any of
its subsidiaries and (ii) does not receive more than $60,000 in compensation,
directly or indirectly, in the relevant year from the Company or any of its
subsidiaries for services as a consultant or in any other capacity other than as
a director.

III. Board Fees.

     A. Annual Retainer. Non-employee directors will receive an annual retainer
of $10,000 per year provided the director attends at least 75% of the regular
meetings of the Board. Attendance may be in person or by telephone, but
attendance in person is encouraged. The Company will pay the retainer in
quarterly installments of $2,500. Any non-employee Chairman of the Board will
receive an annual retainer of $20,000 per year.

     B. Meeting Fee. Non-employee directors (other than the Chairman of the
Board) will receive a $2,000 meeting fee for attendance at each meeting of the
Board. The Chairman of the Board will receive a $4,000 meeting fee for
attendance at each meeting of the Board. Directors will receive meetings fees
for attendance in person or, where necessary, by telephone. However, no meeting
fees will be paid for participation in meetings of the Board which are held
entirely by telephone, except as otherwise agreed by the Board. The Company will
pay meeting fees promptly following each meeting.

 



--------------------------------------------------------------------------------



 



     C. Committee Service. The Chairman of the Audit Committee will receive an
annual retainer of $5,000 per year. The Chairman of the Compensation Committee
and the Chairman of the Governance and Nominating will each receive an annual
retainer of $3,000 per year. The Company will pay the annual retainers in
quarterly installments. There will be additional compensation for service on
committees of the Board which will consist of stock option awards as specified
below in Section IV(C).

IV. Stock Option Awards

     A. Initial Grants. Non-employee directors will receive a stock option grant
of 25,000 shares of common stock upon their initial election or appointment to
the Board. The exercise price will be the closing price of the common stock on
the date of their appointment or election, as applicable. These options will
vest in four equal annual installments with the first 25% vesting on the twelve
month anniversary of the date of grant.

     B. Annual Service Grants. Non-employee directors (other than the Chairman
of the Board) who have served for at least six months will receive an annual
stock option grant of 15,000 shares of common stock on the date of each annual
meeting of stockholders at which they are re-elected. The Chairman of the Board
will receive an annual stock option grant of 20,000 shares of common stock on
the same terms. The exercise price for the annual option grants will be the
closing price of the common stock on the date of the annual stockholder meeting.

     C. Committee Service Grants. Non-employee directors (other than the
committee chairman) will receive a stock option grant of 2,000 shares of common
stock for attendance at each committee meeting. The chairman of the committee
will receive a stock option grant of 4,000 shares of common stock for attendance
at each committee meeting. Committee members may attend meetings in person or,
where necessary, by telephone, and committee service grants will apply to
telephonic committee meetings. The exercise price for the committee service
grants will be the closing price of the common stock on the date of the
applicable committee meeting.

     D. Grant Date, Duration and Vesting. Unless otherwise specified in this
policy, all stock options awarded to non-employee directors under this policy
will (1) be non-qualified stock options, (2) have an effective grant date that
is the same as the date used to determine the exercise price, (3) have a
duration of ten years from the date of grant, and (4) vest in two equal annual
installments with the first 50% vesting on the twelve month anniversary of the
date of grant.

V. Expense Reimbursement

     Non-employee directors are entitled to reimbursement for all reasonable and
customary out of pocket and travel expenses incurred in the normal course of
Company business.

2



--------------------------------------------------------------------------------



 



VI. Administration and Interpretation

     The Board will have complete discretion to resolve any questions relating
to the administration or interpretation of this policy, and their decision will
be final and binding on all non-employee directors. Unless otherwise required by
the context, all references in this policy to a “year” refer to the year between
annual stockholder meetings.

VII. Amendments

     The Board has adopted this policy based on the business and economic
conditions in existence at the time of adoption and intends to periodically
review the policy in light of changes in those conditions. Therefore, the Board
reserves the right to amend this policy at any time and in any manner that it
deems necessary, appropriate or desirable to reflect the best interests of the
Company. The Board also reserves the right to vary from the policy from time to
time without amending it and shall do so by resolution of the Board.

*** [END OF DOCUMENT] ***

3